Citation Nr: 1144147	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-37 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from January 1989 to November 1996 with subsequent service in the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2010, the Board determined that the Veteran had filed a timely Substantive Appeal with respect to the April 2004 decision and remanded the matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives, and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Claims of service connection for a bilateral knee disorder were previously denied, most recently by the RO in April 2000.  Evidence presented since the April 2000 decision does not raise a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The April 2000 RO decision denying a claim of service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of service connection for a bilateral knee disorder has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the applications to reopen, substantially compliant notice was sent in January 2004 and January and March 2011, and the matter was readjudicated in a September 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the February 2010 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

New and Material Evidence

A claim of service connection for a bilateral knee disorder was initially denied by the RO in an August 1998 decision.  Subsequent claims were denied by the RO in February and April 2000.  The April 2000 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Service connection was previously denied because although the evidence documented the existence of a bilateral knee disorder and indicated that the Veteran injured his knees during a period of duty training, the evidence did not indicate that the bilateral knee disorder was permanently aggravated as a result of the injury during duty training or was otherwise related to service (either through date of onset, causation, or aggravation).  Evidence previously considered included an August 1999 memorandum reporting that the Veteran reported intense pain in his knees during a physical fitness test; May 1999 treatment records reflecting histories of intermittent knee pain for seven to eight years and acute bilateral knee pain which began after performing Reserve physical testing and findings of acute inflammation, possible tendinitis from heavy activity, and recent worsening of bilateral knee pain; a January 2001 VA examination record reflecting diagnosis of patellofemoral pain syndrome and a determination that there was no exacerbation during Reserve duty; and the Veteran's histories of pain since the 1999 Reserve training.

Evidence associated with the record in conjunction with the application to reopen includes service treatment and examination records dating after the April 2000 rating decision; VA treatment records, and histories from the Veteran that his bilateral knee disorder was caused by service and then aggravated during Reserve duty.  The submission of the 2001 service treatment records does not trigger application of the provision of 38 C.F.R. § 3.156(c) that the claim be decided on merits because those records did not exist when VA first decided the claim.  

The Board finds that the Veteran's statements are not "new" as they are cumulative of previously considered statements reflecting histories of in-service onset and subsequent aggravation.  The service treatment and examination records and VA treatment records are "new" in that they were not previously seen; however, this evidence is not material because it could not reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  The newly obtained evidence includes no medical findings of an in-service onset of a chronic knee disorder, a causal relationship between a chronic knee disorder and service, or an in-service aggravation of a chronic knee disorder.  The evidence does not indicate the claimed knee condition may be associated with service and does not trigger the duty to get an examination.  That evidence, taken together with the evidence currently of record, does not raise a reasonable possibility of substantiating the claim.  In sum, there is still no competent evidence of a chronic knee disorder which onset in service, was aggravated by service, or is causally related to service.  Thus, the Board finds that new and material evidence has not been submitted, and the application to reopen is denied.


ORDER

New and material evidence has not been presented to reopen a claim for service connection for a bilateral knee disorder.  The request to reopen is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


